DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 9/9/21.  The arguments set forth are addressed herein below.  Claims 2-21 remain pending, Claims 2 and 14 are currently amended, Claim 1 is canceled, and Claim 21 is newly added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an judicial exception (abstract idea) without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 2:
A method comprising: receiving, by at least one processor via a communication network, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor, data indicative of a first selection of binary outcomes from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface; receiving, by the at least one processor, data indicative of a the second remote device being distinct from, and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; receiving, by the at least one processor, data indicative of a second set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to a user of the second remote device using the at least one processor and transmitting, by the at least one processor, an indication to the second remote device that the second selection resulted in a win of the game and an indication of an award, the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the rewarded progressive prize to the user of the second remote device.

Independent Claim 14:
An apparatus comprising: a network interface to communicate with remote devices over a communication network; at least one processor to: receive, via the network interface, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receive, via the network interface, data indicative of a first selection of binary outcomes from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display configured to display a graphical user interface; receive, via the network interface, data indicative of a first set of binary outcomes of the plurality of binary events; determine whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, transmit, via the network interface, an indication to the first device that the first selection did not result in a win of a game; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receive, via the network interface, data indicative of a second selection of binary outcomes from a second remote device, the second remote device being distinct from, and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; receive, via award the progressive prize to a user of the second remote device using the at least one processor and, transmit an indication to the second remote device that the second selection resulted in a win of the game and an indication of an award, the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the rewarded progressive prize to the user of the second remote device. 
In summary, in regards to claims 2-20, with emphasis on at least Independent Claims 2 and 14, focus on a method and apparatus (including a communication network between the processor and remote devices) comprising: receiving, by at least one processor via the communication network, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor, data indicative of a first selection of binary outcomes from a first remote device (via network interface),the first remote device being distinct from, and remote from, the at least one processor and including a display configured to display a graphical user interface; receiving, by the at least one processor, data indicative of a first set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the 
Such limitations appear to relate to the abstract idea of receiving a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time after a first binary event and before a second binary event subsequent to the first binary event, receiving a first selection of first binary outcomes from a first user (first device); receiving data of a first set of binary outcomes of the plurality of binary events; determining whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, indicating to the first user (first device) that the first selection did not result in a win of a game; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving data of a second selection of binary outcomes from a second user (second device); receiving data indicative of a second set of binary outcomes of the plurality of binary events; determining whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection awarding the progressive prize and providing an indication of the awarding to the second user (second device) that the second selection resulted in a win of the game and an indication of an award falling under the Grouping of Certain Methods of Organizing Human Activity as it pertains to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (apparatus, processor, remote device, network interface, computer interface, display, graphical user interface) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggests that: “It will be readily apparent to one of ordinary skill in the art that the various processes described herein may be implemented 
Additionally, Yang (US 2006/0019737)(¶ 5, 24), Walker (US 2008/0039190)(¶ 101), Pan (US 2008/0225154), Wilson (US 2010/0151946)(¶ 3), Sklansky (US 6,511,068)(Col. 8:15-24), Crici (US 8,684,807)(Col. 7:20-24) teaches that GUI in computing/gaming device are traditional or conventional for displaying aspects of a game and/or allowing for gaming inputs/interactions of the game.  Hibscher (US 2001/0049297)(¶ 27), Otsu (US 2002/0055385)(¶ 5, 30), Young (US 2002/0072412)(¶ 29), and Suzuki (US 2003/0050118)(¶ 8) teaches it is well-known in the art or conventional to implement a game via a network comprising a server (that manages the game) connected to remote computers that exchange game data with the server.
Nor do the dependent claims 3-13 and 15-21 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  For example, a person using pencil and paper can display or indicate to another user the incrementing of a progressive prize (Claim 21).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the same reasons noted above.  
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive. 
Applicant argues:

This assertion is inaccurate. The claims are directed toward the interactions between three devices (at least one processor and a first and second remote device). Further the claims describe how the interactions between the three devices result in updates to a prize stored in the at least one processor and updates to graphical user interfaces on at least the second remote device. Theses are not steps that can be performed by a human, nor does the claim direct the steps to be performed by a human. As such, the claims cannot be considered to be "certain methods of organizing human activity" and are not directed to an abstract idea.”
The examiner respectfully disagrees and reiterates that the limitations relate to the abstract idea of receiving a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time after a first binary event and before a second binary event subsequent to the first binary event, receiving a first selection of first binary outcomes from a first user (first device); receiving data of a first set of binary outcomes of the plurality of binary events; determining whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, indicating to the first user (first device) that the first selection did not result in a win of a game; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving data of a second selection of binary outcomes from a second user (second device); receiving data indicative of a second set of binary outcomes of the plurality of binary events; determining whether the second set of 
The interactions between three devices, as applicant suggests, pertains to generic devices that results in updates to a prize stored in the at least one processor and updates a graphical user interface on at least one second remote device.  However, in the Step 2A analysis the examiner contends that the claimed steps, 
Applicant argues:
“Furthermore, with regards to step 2B, the examiner asserts that the claims do not implement the judicial exception into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea... and/or generally links the use of the judicial exception to ap articular technology or field of use." 
As discussed above, the claims do not simply generically connect an abstract idea to computers. Rather, the claims define a specific technological system including two remote devices and a central processor, with each of the remote devices including a graphical user interface displaying the information to a user. As the claims are directed to a specific specialized system, and not generically to "a computer", the claims integrate the alleged abstract idea into a practical application. 
Even further still, the claims are not a generic attempt to broadly capture the alleged abstract idea. Rather, the claims include specific steps, at least a portion of which must occur in a specific order, as well as numerous defining details (e.g. incrementing a progressive prize, displaying a graphical user interface on each of the remote devices, etc.) that limit the alleged abstract idea to a specific implementation in a specific structure. As the claims do not broadly attempt to capture 
	The examiner respectfully disagrees.  The two remote devices including corresponding graphical user interfaces for displaying information to the user and central processor (server) are generic components or recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea (see reasons as noted above).
	In regards to “a specific order, as well as numerous defining details (e.g. incrementing a progressive prize, displaying a graphical user interface on each of the remote devices, etc.) that limit the alleged abstract idea to a specific implementation in a specific structure. As the claims do not broadly attempt to capture the entirety of the alleged abstract idea, and integrate the alleged abstract idea into a specific technological environment”, the examiner contends that the judicial exception is not integrated into a practical application because the claimed invention, even when considering the specific order or structure, merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  
The claimed order of steps combined with the additional elements are not sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, as noted in the above rejection, the examiner has provided evidence (as it pertains to Berkheimer) to demonstrate how the claimed additional 
At least based on the above, the 101 rejection is maintained and clarified herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715